DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed August 2, 2022 (hereafter the “8/2 Reply”) has been entered.  Claims 24-30 have been canceled, and new Claims 31-36 have been entered.
Claims 1-23 and 31-36 are pending.  

Specification
In light of amendment to ¶0140 on pg 42, the previous objection to the disclosure as failing to comply with 37 CFR 1.821(d) has been withdrawn.

The following has not been previously presented. 
The disclosure is objected to because of the following informalities:  ¶00355 on page 147 of the specification (see line 6 of the ¶) recites “a hig-tagged EGFR”, which appears to contain a typographical error and should recite --a his-tagged EGFR--.  
Appropriate explanation and/or correction is required.

The following objections have been previously presented.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis for the claim limitation of “attaching [ ] to the solid support occurs in the presence of a second surfactant” in dependent Claim 8 because the only instances of “second surfactant” are on pages 22-23, ¶00101, in the context of “sample preparation” rather than “attaching [ ] to the solid support”.  Stated differently, there is insufficient antecedent basis for the subject matter of Claim 8 because there is inadequate support for a method of Claims 1 and 7 (from which Claim 8 depends) occurring “in the presence of a second surfactant”.  
Additionally, the specification fails to provide proper antecedent basis for dependent Claims 22-23.  A review of the specification found only four instances of “binding reagents” (see sentences bridging pgs 136-137 and pgs 137-138).  Those descriptions are insufficient to support the steps and limitations recited in Claims 22-23.  Stated differently, there is insufficient antecedent basis for the subject matter of Claims 22-23 because there is inadequate support for a method of Claims 1 and 12 (from which Claims 22-23 depend) comprising use of “binding reagents” broadly.  
Response to Applicant Arguments 
Applicant’s arguments in the 8/2 Reply (see pgs 10-11) have been fully considered.  The arguments are not persuasive.  
Applicant first argues that “use of the modifier ‘second’ is a mere formalistic construct for clarifying antecedent basis between two different surfactants” (see pg 10 last ¶).  This is not persuasive because the subject matter of dependent Claim 8 requires a combination of “a first surfactant” (see Claim 7) and “a second surfactant” where the specification fails to provide adequate support for a method with both.  
Applicant next argues that ¶0086 defines the term “affinity reagent” as referring to “a molecule or other substance that is capable of specifically or reproducibly binding to an analyte” (emphasis added; see pgs 10-11, bridging sentence).  This argument is not persuasive because the term at issue in Claims 22-23 is “binding reagents” without limitation or qualification as ‘agents that bind specifically or reproducibly to an analyte’.  Moreover, there is no correspondence between “binding reagent” in the claims and ‘analyte binding molecule or other substance’ because the latter corresponds to “affinity reagent” in ¶0086.  Thus, the meaning from ¶0086 does not provide basis for the term “binding reagents”, which is broader than ‘analyte binding molecule or other substance’.  
And if Applicant’s argument is that the term “binding agents” should be interpreted as being defined by “affinity reagent[s]” in light of ¶0086, the argument fails because of the plain wording difference between the term “affinity reagent” and the term “binding reagent”.  A skilled artisan would recognize a clear and distinct difference between “affinity” and “binding” to not treat the term “affinity reagent” as antecedent basis for the term “binding reagent”.

Claim Interpretation
The following have been previously noted.  
Claim 1, step (b), recites “separating the sample polypeptides from the sample” (emphasis added) where “the sample” is described in step (a) as “a sample comprising sample polypeptides”.  The broadest reasonable interpretation of the quoted wording is as --separating the sample polypeptides out of the sample-- which is consistent with the instant specification (which does not define “separating” or ‘separating from’), such as in descriptions of “separation and/or isolation of a polypeptide fraction from the sample” (see pg 29, ¶00117), “Polypeptide Isolation” (see pgs 50-72), polypeptides “are extracted from the sample” (see pg 74, ¶00207, and pg 75, ¶00208), and “the sample may be processed [ ] to separate, isolate, or extract the polypeptides from the sample” (see pg 74, ¶00207).  These descriptions indicate that ‘separating from’ as used in Claim 1, step (b), is not synonymous with ‘isolating from’ or ‘extracting from’.  
The interpretation is also consistent with an example using a cell as “the sample” (as described in the definition of “sample” on pg 10, ¶0062), where other elements present in “the sample” include carbohydrates, lipids, nucleic acids, cations and anions (such as Na+, K+, Ca2+, Mg2+, Cl-, PO43- and CO32-), vitamins, coenzymes, hormones, water, and cell specific elements such as chlorophyll and components of bacterial cell walls.  Because a cell as “the sample” includes those other elements, it would be ambiguous as to which element(s) define “the sample” separated (away) from “the sample polypeptides” according to step (b).  And given the distinction between “separation” and “isolation” in the instant specification as described above, it would be inconsistent to interpret step (b) as requiring (complete) isolation of “the sample polypeptides” away from all of those other elements (including water).  

Also, Claim 1, step (b), recites “separating the sample polypeptides [ ] in the presence of separation standard polypeptides” (emphasis added), where the underlined term is defined in the instant specification as referring to polypeptides “used for the purpose of monitoring the performance of a polypeptide separation process” (see pg 11, ¶0066) without requirement for the polypeptides to be added to, or combined with, other materials for it to be ‘present’.  The absence of a requirement for addition is supported by dependent Claim 3, which presents the “separation standard polypeptides” as “added”.  Additionally, the underlined term is also described as including embodiments of polypeptides “derived from the same source as the sample polypeptide” (Ibid).  Thus, “the presence of separation standard polypeptides” encompasses separation standard polypeptides that are already present without having been added or introduced. 
In addition to the definition of “used for the purpose of monitoring the performance of a polypeptide separation process”, the term “separation standard” is also described as referring to “a standard that is utilized to observe the effects of a separation process on a sample, sample fraction (e.g. a polypeptide fraction) or sample component (e.g. a sample polypeptide)” (see pgs 13-14, ¶0076, second to last sentence).  Neither definition imparts structural or functional limitations (beyond those of polypeptides generally) on the “separation standard polypeptides” in Claim 1 because the method as claimed requires no act of using the polypeptides “for the purpose of monitoring the performance of a polypeptide separation process” or for “observ[ing] the effects of a separation process on a sample, sample fraction [ ] or sample component”.  

Also, Claim 1, step (c), recites “coupling the sample polypeptides [ ] in the presence of coupling standard polypeptides” (emphasis added), where the underlined term is defined in the instant specification as referring to polypeptides “used for the purpose of monitoring the performance of a polypeptide coupling process” (see pg 12, ¶0067) without requirement for the polypeptides to be added to, or combined with, other materials for it to be ‘present’.  The absence of a requirement for addition is supported by dependent Claim 4, which presents the polypeptides as “added”.  Additionally, the underlined term is also described as including embodiments of polypeptides “derived from the same source as the sample polypeptide” (Ibid).  Thus, “the presence of coupling standard polypeptides” encompasses coupling standard polypeptides that are already present without having been added or introduced.
In addition to the definition of “used for the purpose of monitoring the performance of a polypeptide coupling process”, the term “coupling standard” is also described as referring to “a standard that is utilized to observe the effects of a coupling process on a sample, sample fraction (e.g. a polypeptide fraction) or component of a sample (e.g. a sample polypeptide)” (see pgs 13-14, ¶0076, last sentence).  Neither definition imparts structural or functional limitations (beyond those of polypeptides generally) on the “coupling standard polypeptides” in Claim 1 because the method as claimed requires no act of using the polypeptides “for the purpose of monitoring the performance of a polypeptide coupling process” or for “observ[ing] the effects of a coupling process on a sample, sample fraction [ ] or component of a sample”.  

Also, Claim 2 recites “wherein the attaching [ ] occurs in the presence of attachment standard polypeptides” (emphasis added), where the underlined term is not expressly defined in the instant specification.  However, there is a definition of “standard” as “a composition of one or more molecules that is utilized for characterizing the quality, quantity, or other characteristics of a sample or component thereof” (see pgs 13-14, ¶0076), where the included description of “characterizing [ ] characteristics of a sample or component thereof” is interpreted as ‘describing [ ] characteristics of a sample or component thereof’.  
Applying this definition in light of “separation standard polypeptides” and “coupling standard polypeptides” as discussed above, the term “attachment standard polypeptides” is interpreted as referring to ‘utilized for characterizing or describing a polypeptide attachment process’ without requirement for the polypeptides to be added to, or combined with, other materials for it to be ‘present’.  The absence of a requirement for addition is supported by dependent Claim 5, which presents the polypeptides as “added”.  Additionally, the term “standard” is also described as including embodiments of polypeptides “endogenous to a source from which a sample or sample component, such as a sample polypeptide is derived” (Ibid).  Thus, “the presence of attachment standard polypeptides” encompasses attachment standard polypeptides that are already present without having been added or introduced.
Moreover, the interpretation as ‘utilized for characterizing or describing the a polypeptide attachment process’ imparts no structural or functional limitations (beyond those of polypeptides generally) on the “attachment standard polypeptides” in Claim 2 because the method as claimed requires no act of using the polypeptides ‘for characterizing or describing the a polypeptide attachment process’.  

The following has not been previously presented.
Claim 1, step (c), has been amended to recite the following:

    PNG
    media_image1.png
    144
    764
    media_image1.png
    Greyscale

where the active step is reasonably interpreted as meaning 
--(c) coupling the sample polypeptides to anchoring groups to form sample polypeptide composites, wherein the coupling occurs in the presence of coupling standard polypeptides, and coupling the coupling standard polypeptides to anchoring groups to form coupling standard polypeptide composites--.  

This interpretation is consistent with the first act of “coupling” as forming the “(i) sample polypeptide composites” of step (d) without necessarily forming “(iii) the coupling standard polypeptide composites” of step (d).  Stated differently, the use of “thereby” in step (c) does not transform the first act of “coupling” into forming both composites.  Thus, an affirmative, second act of “coupling” is necessarily to generate “(iii) the coupling standard polypeptide composites” of step (d).  

Claim 1, step (d), has been amended to recite “wherein the coupling standard polypeptide composites comprise tags that are exogenous to the sample” (see end of step (d)), which is reasonably interpreted as requiring that the “tags” are “exogenous to the sample”.  This is consistent with the plain wording of the clause and with the instant disclosure as exemplified by dependent Claim 32, which presents the “tags” as “attached to the anchoring groups” (which are exogenous to the sample in Claim 1).  
Stated differently, the quoted clause is not interpreted as requiring the coupling standard polypeptides in the “coupling standard polypeptide composites” to be “exogenous to the sample”.  

Claim Objections – Withdrawn and New 
In light of amendment of Claim 11, the previous objection thereto because of an informality has been withdrawn.  

The following has not been previously presented. 
Claim 11 is objected to because of the following informalities:  
Claim 5 recites “to the sample, or fraction thereof” (see end of claim) which appears to contain a clerical error and so should recite --to the sample, or a fraction thereof--;
Claim 6 recites “to the sample, or fraction thereof” (see end of claim) which appears to contain a clerical error and so should recite --to the sample, or a fraction thereof--; and
amended Claim 23, step (e)(iv) recites “to at least one of the sample polypeptide composites, at least one of the separation standard polypeptides, at least one of the coupling standard polypeptide composites, in the array”, which contains clerical errors and should recite --to at least one of the sample polypeptide composites, at least one of the separation standard polypeptides, and at least one of the coupling standard polypeptide composites[[,]] in the array--.
Appropriate corrections are required.

Regarding the objections to Claims 5 and 6 above, it is noted that the suggested corrections are consistent with the recitation of “or a fraction thereof” in each of Claims 3 and 4.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 1-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on previous wording in step (d) of Claim 1 has been withdrawn. 
In light of amendment to the claim, the previous separate rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendment to Claim 1, the previous separate rejection of Claims 2-4, 7 and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claims 5-6 and 22-23, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claims 8-10, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 11, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of additional review and Applicant arguments, the previous separate rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendment to Claim 15, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding “attachment standard polypeptides” has been withdrawn. 
In light of amendment to Claim 14, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of additional review and Applicant arguments, the previous separate rejection of Claims 20-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 23, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claims 5-6, the previous rejections thereof under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented because it is necessitated by amendment to Claim 1.  
The inclusion of Claims 2-23 and 31-36 is due to their dependencies from Claim 1.  
Claim 1, line 3 of step (d), previously recited “to a solid support” (emphasis added), which was amended to recite “to the solid support” in the 8/2 Reply.  
This amendment creates insufficient antecedent basis for “solid support” as recited in line 3 of step (d) and thereafter in Claim 1 and in Claims 2, 11, 33 and 35.  
The insufficient antecedent basis renders Claim 1, as well as dependent Claims 2-23 and 31-36, indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, restoring line 3 of step (d) in Claim 1 to recite “to a solid support” would obviate this rejection. 

Also, dependent Claim 31 recites “wherein the tags comprise amino acid sequences of the separation standard polypeptides and coupling standard polypeptides that are exogenous to the sample” (emphasis added).  It is ambiguous what subject matter is modified by the adjective clause “that are exogenous to the sample”.
Stated differently, it is unclear whether “tags”, or “sequences” (i.e. “of the separation standard polypeptides and coupling standard polypeptides”), is the subject modified by the adjective clause.  
Regarding “tags”, Claim 1 (from which Claim 31 depends) recites “wherein the coupling standard polypeptide composites comprise tags that are exogenous to the sample” (emphasis added; see end of step (d)).  While this last clause of Claim 1 is consistent with an interpretation of Claim 31 as presenting “tags” as the subject of the adjective clause, it does not unambiguously exclude “sequences of the separation standard polypeptides and coupling standard polypeptides” from being the subject modified by the adjective clause.  
And consideration of “sequences of the separation standard polypeptides and coupling standard polypeptides” as the subject modified by the adjective clause illustrates additional ambiguity in Claim 31 as to what is encompassed by ‘coupling composites comprising tags’ (of Claim 1) where Claim 31 presents those “tags” as comprising “amino acid sequences of the separation standard polypeptides” (emphasis added).  This leaves the metes and bounds of the ‘coupling composites’, in comparison to “the separation standard polypeptides”, unclear.  
Additionally, there is more ambiguity as to what is encompassed by ‘coupling composites comprising tags’ (of Claim 1) where Claim 31 presents those “tags” as comprising “amino acid sequences of [ ] the coupling standard polypeptides” (emphasis added).  This leaves the metes and bounds of the tags of the ‘coupling composites’ unclear relative to “the coupling standard polypeptides” in those composites.  
Because of the multiple ambiguities explained above, the skilled artisan is not reasonably apprised of the subject matter encompassed by Claim 31, which renders the claim indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection which has not been previously presented because it is necessitated by amendment.
The inclusion of Claims 2-23 and 31-36 is due to their dependencies from Claim 1.  Additionally, the inclusion of new Claims 31 and 36 on additional grounds is explained below. 
Amended Claim 1 recites “the coupling standard polypeptide composites comprise tags that are exogenous to the sample” (emphasis added; see end of step (d) of Claim 1) where said “sample” is “a sample comprising sample polypeptides” (see step (a) of Claim 1).  
Also, new Claim 31 recites “the tags comprise amino acid sequences of the separation standard polypeptides and coupling standard polypeptides that are exogenous to the sample” (emphasis added).  
And new Claim 36 recites “the separation standard polypeptide composites comprise tags that are exogenous to the sample” (emphasis added).  
A review of the instant specification found eleven instances of “exogenous” in the following contexts: 
“tag sequences that are exogenous to the source from which the sample was derived” (emphasis added; see pgs 7-8, ¶0054); 
“an exogenous separation standard polypeptide” (emphasis added; see pgs 11-12, ¶0066); 
“an exogenous coupling standard polypeptide” (emphasis added; see pg 12, ¶0067);  
“a standard can be exogenous to a source from which a sample or sample component, such as a sample polypeptide, is derived. For example, the exogenous standard can be a polypeptide standard that is derived from a source that is different from the source from which the sample or sample polypeptide is derived. Accordingly, an exogenous standard polypeptide will have a peptide sequence that is not found naturally in the source from which a particular sample or sample polypeptide is derived” (emphasis added; see pgs 13-14, ¶0076); 
“a standard polypeptide may have a peptide sequence that is exogenous to one, more than one, or all of the organisms or other sources set forth above or elsewhere herein” (emphasis added; see pg 24, ¶00105); 
“the post-collection treatment process can involve one or more exogenous reagent that was added to the sample or sample polypeptide” (emphasis added; see pg 30, ¶00118); 
“the reactive moiety can be exogenous to the polypeptide, for example, being produced by functionalization of the polypeptide. Similarly, the reactive moiety on the particle can be endogenous to the structure of the particle or an exogenous moiety that is a modification or addition to the composition of the particle” (emphasis added; see pg 91, ¶00236); and
“the luminophore can be an exogenous moiety that has been synthetically added to a protein or other analyte” (emphasis added; see pgs 160-161, ¶00385).  

As evident from the above, only the first instance is somewhat relevant to “tags” as recited in Claim 1, step (d), and in Claims 31 and 36.  But that instance discloses “tag sequences” as those “exogenous to the source” of a sample.  This is distinct from “tags” that are “exogenous to the sample” as recited in the claims.  
The disclosure of “exogenous to the source” of a sample does not provide literal or descriptive support for “exogenous to the sample” (even a sample derived from the same source) because the former term encompasses subject matter that is distinct from the latter term.  For example, a “tag” may be an N-terminal end peptide sequence that is “exogenous to the source” of a sample because the end is generated (e.g. by proteolysis) during generation of the sample from that source.  Because they are generated with the formation of the sample, no generated “tag” sequence is (by definition) “exogenous to the sample”.  This is despite the generated “tag” sequences being, by definition, exogenous to the source of that sample.  
In light of the foregoing, Claims 1-23 and 31-36 are directed to new matter because they fail to be supported by an adequate written description.  

In addition to the above, new Claim 31 is directed to new matter because of its recitation of “wherein the tags comprise amino acid sequences of the separation standard polypeptides and coupling standard polypeptides” (emphasis added).  In addition to the issues explained in the rejection of Claim 31 under 35 USC 112(b) above, a review of the instant specification for the terms “tag” and “tags” found no literal or descriptive support for tags that comprise sequences from both “separation standard polypeptides and coupling standard polypeptides”.
Additionally, and contrary to Applicant’s statement on page 10 of the 8/2 Reply (see 1st ¶), ¶0054 provides no support for the feature of tags that comprise sequences from both “separation standard polypeptides and coupling standard polypeptides”.  This is shown by the following reproduction of that paragraph:
“Third, polypeptide standards can be particularly useful because they can include unique peptide sequences that provide a tag indicating an associated structure or function. For example, a protease sensitive polypeptide can have a protease recognition sequence and a tag sequence. Detecting presence or absence of the tag sequence in a sample having the polypeptide sequence can provide a convenient means to determine whether or not sample polypeptides that were expected to be in the sample were lost due to proteolysis during sample processing. Many standard polypeptides that are used for a particular sample will have tag sequences that are exogenous to the source from which the sample was derived. This allows the standard polypeptides to be readily distinguished from sample polypeptides. However, some sample sources may include one or more endogenous polypeptides that can be usefully exploited as standard polypeptide(s). For example, so called ‘housekeeping proteins’ or other high abundance polypeptides from a biological source, can be quantified after processing a sample from the source in order to normalize the yield of lower abundance polypeptides from the sample” (emphasis added).

In light of the foregoing, Claim 31 is directed to new matter because it fails to be supported by an adequate written description.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

New Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This rejection has not been previously presented. 
Claim 33 is as follows:

    PNG
    media_image2.png
    109
    843
    media_image2.png
    Greyscale

And Claim 1, step (d), recites “wherein the sample polypeptide composites and the coupling standard polypeptide composites are attached to the solid support via the anchoring groups”.  
The correspondence between “attaching” and “are attached” is noted, along with the same arrangement of “the sample polypeptide composites”, “the coupling standard polypeptide composites”, “the solid support” and “the anchoring groups”, results in identical claim scope between Claims 33 and 1.  Stated differently, there is no embodiment within the scope of Claim 1 that is not also within the scope of Claim 33.  
Therefore, Claim 33 fails to further limit Claim 1.  

Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Dependent Claims 11-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more.  Claim 11 encompasses “determining the presence or absence of an anchoring group”, each of Claims 12-13, and 15 encompasses “detecting [ ] polypeptides”, Claim 14 recites “counting the number of addresses”, each of Claims 16, 18, and 20 further encompasses “quantifying the amount of a [ ] species in the sample by comparing”, each of Claims 17, 19, and 21 further encompasses “characterizing a [ ] species in the sample by comparing”, and each of Claims 22-23 further encompasses “detecting [ ] binding agents”, and these acts of “determining the presence or absence of”, “detecting”, “counting”, “quantifying”, “comparing” and “characterizing” are where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the respective acts in those claims.  
A skilled artisan would understand those acts as including visually observing fluorescence as well as mentally evaluating and/or forming an opinion in “determining the presence or absence of an anchoring group”, in “detecting [ ] polypeptides”, in “counting the number of addresses”, and in “detecting [ ] binding agents” .  That artisan would also understand those acts as including mentally evaluating and/or forming an opinion in “quantifying the amount of a [ ] species in the sample by comparing” (emphasis added), and in “characterizing a [ ] species in the sample by comparing” (emphasis added).  
These judicial exceptions are not integrated into a practical application because the prior acts in independent Claim 1 of “providing”, “separating”, “coupling”, and “attaching” are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the steps noted above are only directed to steps for the generation of an array with molecules for use in the JE present in dependent Claims 11-23.  Stated differently, Claim 1’s acts are only in furtherance of the JE present in each of the dependent claims.  Therefore, the additional (preceding) steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps are clearly extra-solution.  
And regarding ii), the additional steps are the routine methodology of preparing polypeptide molecules on an array as taught by Gremyachinskiy et al. and other cited references in the prior art rejections below.  
Accordingly, Claims 11-23 are  directed to patent ineligible subject matter.
Response to Applicant Arguments 
Applicant’s arguments in the 8/2 Reply (see pgs 13-17) have been fully considered.  The arguments are not persuasive.  
Applicant first argues that dependent Claims 11-23 “are not abstract ideas [ ] without significantly more because they cannot be practically performed in the human mind” (see pgs 13-14).  This argument is not persuasive because, as explained in the statement of rejection above, Claims 11-23 include steps of “determining the presence or absence of”, “detecting”, “counting”, “quantifying”, “comparing” and “characterizing” where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the respective acts in those claims.  
Applicant next argues that Claims 12-13 and 15, as well as Claims 17, 19 and 21, encompass steps that “cannot be practically performed in the human mind” (see pg 14).  More specifically, Applicant cites ¶¶00370-00374 (as well as ¶¶0087 and 0055) for examples of “detecting” that are “biological assays that take place in physical space and are therefore not abstract mental processes” (see pg 14, last ¶).  This argument is not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, and as explained in the statement of rejection above, the breadth of the “detecting” steps in the claims include acts of visually observing fluorescence and mentally evaluating and/or forming an opinion in “detecting [ ] polypeptides” and in “detecting [ ] binding agents”.  Contrary to Applicant’s arguments, those acts are abstract mental processes.  
Applicant also argues that Claims 16, 18 and 20 encompass a step that “cannot be practically performed in the human mind” (see pg 15).  More specifically, Applicant cites ¶00309 (as well as ¶¶00308 and 00113) for examples of “quantifying” and “comparing” that “require more than is practically able to be quantified by the human mind” (see pg 15, last two ¶).  This argument is not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the breadth of the “quantifying” and “comparing” steps in the claims include their presence in embodiments of the claimed methods comprising low numbers of sample polypeptide species, separation standard polypeptides, coupling standard polypeptides, attachment standard polypeptides, and addresses (e.g. as few as one or two or three of each) where the acts of “quantifying”, by visually observing and counting the numbers of addresses as required in each claim, followed by mentally “comparing” those numbers are abstract mental processes that can be practically performed in a human mind.  
Applicant further argues that Claim 14 encompasses a step of counting that is “not directed to abstract ideas” (see pg 16, 1st full ¶).  More specifically, Applicant cites ¶¶00342 and 00406 for examples of “counting” hundreds of thousands of proteins, which (like the steps addressed in the preceding two paragraphs above) “are not practically able to be performed in the human mind” (Ibid).  This argument is not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, the breadth of the claims are not limited to “counting” hundreds of thousands of elements.  Instead, embodiments of the claimed methods include those with “counting” of as few as 10 (or fewer) elements, which can be practically performed in a human mind.  
Additionally, Applicant argues that Claims 11-23 are not directed to natural phenomena because the claimed methods do not occur in nature (see pg 16, lower half).  This argument appears to be based on a misunderstanding of the rejection, which no longer refers to natural phenomena as a possibility to avoid further misunderstanding.  
Last, Applicant argues that Claims 11-23 depend from Claim 1, which is not rejected under 35 USC 101.  More specifically, Applicant presents assertions (1) to (5) based on the steps of “the 101 Analysis” to argue that Claims 11-23 are not directed to abstract ideas, and so Judicial Exceptions, that render them patent ineligible.  In response, assertions (1)-(3) are incorrect for the reasons explained above (regarding performance in a human mind and abstract ideas); assertion (4) is not persuasive because it merely asserts that any alleged judicial exception is integrated “into a practical application for at least the reason that they provide for improvements to a technical field” which appears to assert that the JE alone provides the improvement, which is contrary to the guidance at MPEP 2106.05(a) “the judicial exception alone cannot provide the improvement” and because mere “improvement” is not equivalent to integration; and assertion (5) is not persuasive because the additional elements are routine methodology known in the art as explained in the statement of rejection above.  
In light of the foregoing, the arguments are not persuasive. 

Claim Rejections - 35 USC § 102 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10, as well as new Claims 32-36, are rejected under 35 U.S.C. 102(a)(a) and 102(a)(2) as being anticipated by Gremyachinskiy et al. (WO 2019/195633 A1; published Oct. 10, 2019; cited in IDS filed Feb. 18, 2022) as evidenced by Hermanson (Ed.) “Chapter 3 - The Reactions of Bioconjugation” in Bioconjugate Techniques (Third Edition), Academic Press, 2013, Pages 229-258, ISBN 9780123822390, https://doi.org/10.1016/B978-0-12-382239-0.00003-0) as previously cited.  
This rejection has been previously presented with respect to Claims 1-2 and 9-10.  Also, this rejection has been modified in light of amendments to Claim 1 and to address new Claims 32-36.
See Claim Interpretation section above regarding the terms “separation standard polypeptides”, “coupling standard polypeptides” and “attachment standard polypeptides”.  
Gremyachinskiy et al. teach
“a method of producing an array of spatially separated proteins from a plurality of proteins, the method comprising 
covalently attaching each protein of the plurality of proteins to an end of a nucleic acid molecule comprising a SNAP, and 
attaching the SNAPs to a solid support, thereby producing an array of spatially separated proteins” (emphasis added; see pg 2, ¶0009), 

More specifically, they teach a method of generating an array in their claim 67 as follows (see pg 77):
	“A method of producing an array of spatially separated biological or chemical entities, the method comprising:
obtaining a solid support with attachment sites [which corresponds to “a solid support” in ¶0009 above and in step (d) of instant Claim 1],
obtaining a sample comprising a plurality of biological or chemical entities, [where “a plurality of biological or chemical entities” corresponds to “a plurality of proteins” above; see also discussion below regarding “sample” and how this step corresponds to steps (a) and (b) of instant Claim 1]
obtaining, structured nucleic acid particles (SNAPs), each with a functional group, 
covalently attaching each biological or chemical entity of the plurality of biological or chemical entities to a single SNAP [which corresponds to “coupling the sample polypeptides” and “coupling the coupling standard polypeptides” in step (c) of instant Claim 1 because each SNAP is an “anchoring group” in step (c)],
attaching the SNAPs to the attachment sites of the array [where “attaching” corresponds to “attaching at least a fraction...” in step (d) of instant Claim 1; and “array” corresponds to “a solid support” in the first step above and in ¶0009 above],
thereby producing an array of spatially separated biological or chemical entities [which corresponds to the penultimate wherein clause of step (d) of instant Claim 1:  “wherein the sample polypeptide composites and the coupling standard polypeptide composites are attached to the solid support via the anchoring groups” and to new Claim 33]” (italics added).  

Additionally regarding “biological or chemical entities” and “a sample” in their claim 67, Gremyachinskiy et al. teach embodiments wherein “the biological or chemical entities are proteins. In some cases, the proteins may be proteins from a cell or tissue homogenate, from a biological fluid, or from an environmental sample” (emphasis added; see pg 13, ¶0081).  Applying this description to the step of “obtaining a sample comprising a plurality of biological or chemical entities” in claim 67 above, that step includes embodiments of --obtaining a sample comprising a plurality of proteins from a cell or tissue homogenate --, where a cell or tissue homogenate corresponds to “providing a sample” in step (a) of instant Claim 1 and a plurality of proteins from that homogenate corresponds to “separating the sample polypeptides from the sample” in step (b) of instant Claim 1. 
Regarding “presence of separation standard polypeptides” and “presence of coupling standard polypeptides” in steps (b) and (c), respectively of instant Claim 1, those limitations are necessarily included among “a plurality of biological or chemical entities” (i.e. a plurality of proteins from a cell or tissue homogenate) of Gremyachinskiy et al.’s claim 67 (see above) because among that plurality are proteins capable of being “used for the purpose of monitoring the performance of a polypeptide separation process” and capable of being “used for the purpose of monitoring the performance of a polypeptide coupling process” (see Claim Interpretation section above).  
Also, the step of “covalently attaching each biological or chemical entity of the plurality of biological or chemical entities to a single SNAP” in Gremyachinskiy et al.’s claim 67 above anticipates step (c) of instant Claim 1 as well as new Claim 34 because the “covalently attaching” is of Gremyachinskiy et al.’s plurality of proteins from a cell or tissue homogenate, which includes “sample polypeptides” and “coupling standard polypeptides” of instant Claim 1 as well as “separation standard polypeptides” in instant Claims 1 and 34.  Additionally, the step of “attaching the SNAPs to the attachment sites of the array” in Gremyachinskiy et al.’s claim 67 above anticipates new Claim 35 because “attaching the SNAPs” includes attaching the above SNAP attached separation standard polypeptides 
Regarding the limitation of “wherein the coupling standard polypeptide composites comprise tags that are exogenous to the sample” (see last wherein clause of step (d) in instant Claim 1 and new Claim 36), Gremyachinskiy et al. teach biotinylation of a cell lyxate to produce a biotinylated lysate that is also handled with an Azide click modifier which allows conjugation of the lysate to SNAPs (see e.g. Example 9, pg 70; and Example 11, pgs 70-71).  Their Example 11 includes use of “lysate lacking the biotin handle” as a control for detection by fluorescent streptavidin (see esp. ¶00268).  Thus, the added biotin moieties are “tags that are exogenous to the [lysate] sample” as recited in step (d) in instant Claim 1 and in new Claim 36.  This is further supported by Gremyachinskiy et al.’s teaching of “introducing uniquely reactive motifs into biomolecule substrates provides a chemical ‘tag’ which allows single-site selectivity or specificity to be achieved” (see pgs 38-39, ¶00154).  
Regarding “presence of attachment standard polypeptides” in instant Claim 2, those limitations are necessarily included among “a plurality of biological or chemical entities” (i.e. a plurality of proteins from a cell or tissue homogenate) of Gremyachinskiy et al.’s claim 67 (see above) because among that plurality are proteins capable of being ‘utilized for characterizing or describing a polypeptide attachment process’ (see Claim Interpretation section above).  And the limitation “each of the attachment standard polypeptides [ ] is located at an address of the polypeptide array” in instant Claim 2 is anticipated by the last “attaching” step of Gremyachinskiy et al.’s claim 67 because that step necessarily attaches Gremyachinskiy et al.’s plurality of proteins from a cell or tissue homogenate.  
Regarding instant Claim 9, Gremyachinskiy et al. teach “SNAPs may be covalently attached to the solid support using a click chemistry” (see pg 46, ¶00191) and that “the click chemistry reaction may be a CuAAC, SPAAC, SPANC, or as described elsewhere herein [with] a copper source such as, for example, CuSO4”, which is a salt (see pgs 46-47, ¶00192).  
Regarding instant Claim 10, Gremyachinskiy et al. teach utilization of a vinyl sulfone group of a solid support (e.g. array) for conjugation.  They further teach conjugation by “the Michael addition of thiols to activated vinyl sulfones” as well as conjugation by reaction of vinyl sulfone groups “with amines and hydroxyls under higher pH conditions” (see pg 25, ¶00118).  The use of increased pH (i.e. alkaline pH) for the conjugation to occur is evidenced by Hermanson who teaches the following (see pg 244):
[AltContent: rect]
    PNG
    media_image3.png
    180
    357
    media_image3.png
    Greyscale

Regarding instant new Claim 32, Gremyachinskiy et al. teach 
“a SNAP is a polymer which may be grown from the seed.  For example if the seed is a DNA oligonucleotide then the SNAP may be a DNA molecule. In some cases, the SNAP may be a DNA molecule with regions of internal complementarity such that the molecule may self-hybridize. For example, the SNAP may be a DNA cluster, formed by self hybridization within the molecule. In some cases, the SNAP may be formed from DNA, RNA, L-DNA, L-RNA, LNA, PNA, or a mixture of two or more different types of nucleic acid. In some cases, the SNAP may have a repeating structure, such as a repeating sequence of nucleotides. In some cases, the SNAP may be an irregular polymer without a repeating sequence. For example, the SNAP may comprise a random sequence of nucleotides” (emphasis added; see pgs 39-40, ¶00158).  

Because the SNAPs are anchoring groups as explained above, the emphasized portions in the above block quote are examples of “tags” taught by Gremyachinskiy et al. as attached to their SNAPs.  
In light of the foregoing, Gremyachinskiy et al. anticipate instant Claims 1-2 and 9-10 as well as new Claims 32-36. 
Response to Applicant Arguments 
Applicant’s arguments in the 8/2 Reply (see pgs 17-20) have been fully considered.  The arguments are not persuasive.  
Applicant first argues the following (see pg 18):

    PNG
    media_image4.png
    124
    477
    media_image4.png
    Greyscale

Applicant further argues the following (see pg 19, 1st full ¶):

    PNG
    media_image5.png
    308
    477
    media_image5.png
    Greyscale

The arguments are based in part on terms in bold italicized text as quoted above.  And the arguments are not persuasive because, as explained in the statement of rejection above, Gremyachinskiy et al. teach proteins (as examples of their “biological or chemical entities” and “a sample” in their claim 67) which anticipate the “separation standard polypeptides” and “coupling standard polypeptides” because each of the “standard polypeptides” are defined by their intended use (i.e. “used for the purpose of monitoring the performance of a polypeptide separation process” and “used for the purpose of monitoring the performance of a polypeptide coupling process”; see ¶¶0066-0067 of the instant specification).  And those intended uses are not actual uses in the methods of Claims 1-2, 9-10 and 32-36, where actual uses (e.g. for “monitoring the performance of a polypeptide separation process” and for “monitoring the performance of a polypeptide coupling process”) would be accorded patentable weight.  It is noted that Gremyachinskiy et al. do not anticipate methods where those “standard polypeptides” are separate from Gremyachinskiy et al.’s proteins (e.g. added in a step of a claimed method, such as in Claim 3) because that separate status is accorded patentable weight.  
Applicant’s arguments based upon the term “composites” in the claims are also not persuasive because the term only structurally requires a coupling of a polypeptide to an “anchoring group”, which is anticipated by Gremyachinskiy et al.’s covalently attaching of their proteins to SNAPs.  
Applicant’s arguments based on “impermissible use of hindsight and knowledge of the present claims” in the first block quote above are not applicable to this rejection.  
Applicant next argues the following (see pg 19, last ¶):

    PNG
    media_image6.png
    185
    477
    media_image6.png
    Greyscale

The arguments are not persuasive because there is no “use of” any of the “standard polypeptides” or “composites” limited by features not taught by Gremyachinskiy et al.  Additionally, Applicant’s assertion of “three different groups of molecules” in the above quote is not dispositive because the “groups” (of “separation polypeptides”) are defined by intended uses which are not accorded patentable weight, while the third “group” (of “composites” comprising polypeptides coupled to anchoring groups) is taught by Gremyachinskiy et al.  Also, Applicant’s assertion that “each of the different types of standards recited serve a particular purpose in the formation of the array” is not persuasive because it is not supported by the plain language of the rejected claims.  In those claims, Applicant’s alleged “different types of standards” are merely attached to a “solid support” without differentiation, distinction, or relationship between the specifics of “different types” of separation and coupling standards, nor among the specifics of “different types” of separation, coupling, and attachment standards.  
Applicant next argues that the claimed methods include steps that are patentably distinct from Gremyachinskiy et al.  In particular, Applicant argues the following (see pg 20, 1st full ¶):

    PNG
    media_image7.png
    207
    476
    media_image7.png
    Greyscale

This argument is not persuasive because despite Applicant’s assertion of “roles” of elements in the claims, the claimed methods encompass embodiments wherein each of the variously labeled “standard polypeptides” and “composites” are polypeptides present during the steps of Claim 1.  The only “role” required by the limitations in the claims is for the variously labeled polypeptides and composites to be present when the steps of Claim 1 occur.  And as explained in the statement of rejection above, Gremyachinskiy et al.’s method includes the presence of the polypeptides and composites as required by the claims because the various labels for those polypeptides and composites are intended use limitations that are not accorded patentable weight.  
Applicant last argues the following (see pg 20, 2nd full ¶):

    PNG
    media_image8.png
    101
    472
    media_image8.png
    Greyscale

These arguments are not persuasive because “attaching at least a fraction” in Claim 1 is anticipated by all or part of the “standard polypeptides” being attached, and because Gremyachinskiy et al. teach attaching of their proteins via SNAPs without limitation, and those proteins include those which are capable of being used as “standard polypeptides” in Claim 1 and so are “composites” in Claim 1.  Applicant’s continued assertion of “three different groups of polypeptides” is not persuasive as already explained above.  Re-iterated, those “groups” are present within the proteins in the methods taught by Gremyachinskiy et al., and Applicant’s arguments are based upon each “group” as having a different intended use (or intended “role”) which carries no patentable weight.  
In summary, Applicant’s arguments do not dispute the teachings of Gremyachinskiy et al.’s methods as described in the statement of rejection above.  Instead, Applicant’s arguments are based upon the view that if elements within Gremyachinskiy et al.’s methods are named (i.e. identified or labeled) by Applicant to indicate their intended and/or potential uses (e.g. their “roles” in the methods), then the differently named elements make the methods novel over the same methods from before the name changes.  There is no basis in 35 USC 102 to support such a view.  
In light of the foregoing, Applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Dependent Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gremyachinskiy et al. (as applied to Claims 1-2, 9-10 and 32-36 above).
This rejection has been previously presented. 
The teachings of Gremyachinskiy et al. have been described above.  
Regarding Claim 11, they do not teach “determining the presence or absence of an anchoring group of the plurality of anchoring groups at each address on the solid support”.  But they do teach determining the presence or absence of DBCO-SNAPs “(SNAPs having a DBCO group conjugated to a dye that can fluoresce at 488 nm) [ ] immobilized onto an array” (see pg 69, ¶00259 within Example 7) as well as the presence or absence of those immobilized DBCO-SNAPs after click conjugation to “Azide-AlexaFluor 586” (which is a ‘chemical entity’ as recited in their claim 67) by detecting fluorescence at 488 nm (see pg 69, Example 7 and Fig. 14, top half).  
Gremyachinskiy et al. further teach their determining as including both “dark (darker shading) and bright (brighter shading) sections” of the array in (see pg 69, ¶00260), which corresponds to “each address on the solid support” in Claim 11.  They teach an additional similar experiment with Azide-AlexaFluor 586 “applied at “10X excess of the total number of features” (see pg 69, ¶00261, and Fig. 15) with similar, albeit “slightly lower” results.
Regarding Claims 12-13 and 15, they do not teach step (e) of “detecting the sample polypeptides, the separation standard polypeptides and the coupling standard polypeptides at addresses of the polypeptide array”.  But they do teach determining the presence or absence of “Azide-AlexaFluor 586” (which is a chemical entity within “a plurality of biological or chemical entities” as recited in their claim 67) by detecting fluorescence at 568 nm before and after “a conjugation reaction between the DBCO and the Azide” (see pg 69, ¶00259 within Example 7, and Fig. 14, lower right).  Their detection is across locations on their array, which corresponds to “at addresses” of an array in Claim 12, while the detected fluorescence is a signal produced by post-excitation Azide-AlexaFluor 586, which corresponds to Claim 15.  And by detecting across locations on their array, the detection includes Azide-AlexaFluor 586 at addresses, and not at addresses, on their array, which corresponds to Claim 13.  
Gremyachinskiy et al. teach an additional similar experiment with Azide-AlexaFluor 586 “applied at “10X excess of the total number of features” (see pg 69, ¶00261, and Fig. 16) with “[i]ntensities at 568 nm [that] were significantly higher after incubation with 10X Azide-AlexaFluor 586 *about 2-2.25 fold)” and with “uniform, localized signal at 568 nm”.
Additionally related to Claim 15, Gremyachinskiy et al. teach “attachment of ketone or aldehyde modified green fluorescent protein (GFP) or metallothionein to hydroxylamine-functionalized synthetic polymers” (see pg 32, ¶00138).  GFP is known in the art as a fluorescent protein in bioluminescent organs of Aequorea victoria jellyfish.  
Moreover, Gremyachinskiy et al. teach that “[n]umerous variations, changes, and substitutions [of their disclosure] will now occur to those skilled in the art without departing from the invention. It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” (see pg 72, ¶00276).
Regarding Claim 11, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. (as explained above with respect to instant Claim 1) by determining the presence or absence of their SNAPs at locations of the array (as taught by their Example 7), with the reasonable expectation of quality checking the attachment of SNAPs to attachment sites of the array without surprising or unexpected results.  
Regarding Claims 12-13 and 15, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. (as explained above with respect to instant Claim 1) by detecting attached proteins (from a GFP containing tissue homogenate from A. Victoria) at locations across the array (as taught by their Example 7), with the reasonable expectation of quality checking attachment of sample proteins to attachment sites (i.e. SNAP-attached proteins to those sites) of the array, and attachment of SNAP-less sample proteins to the array, without surprising or unexpected results.  
The detecting of both SNAP-attached and SNAP-less sample proteins necessarily include proteins (such as GFP from the tissue homogenate) that correspond to “separation standard polypeptides” and “coupling standard polypeptides” in Claim 12, as well as proteins (such as GFP from the tissue homogenate) that correspond to “attachment standard polypeptides” in Claim 13, because among the plurality of attached sample proteins are those capable of being “used for the purpose of monitoring the performance of a polypeptide separation process” and capable of being “used for the purpose of monitoring the performance of a polypeptide coupling process” and capable of being ‘utilized for characterizing or describing a polypeptide attachment process’ (see Claim Interpretation section above).  
Additional rationales for the modifications above are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as use of known techniques (of Gremyachinskiy et al.’s Example 7) to improve a similar method (of their claim 67 et al.) in the same way.  

Dependent Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gremyachinskiy et al. (as applied to Claims 1-2, 9-10 and 32-36 as well as Claims 11-13 and 15 above) in view of Gygi et al. (US 20040229283 A1, published Nov. 18, 2004) as previously cited.
This rejection has been previously presented.  
As an initial matter, it is noted that both Gremyachinskiy et al. and Gygi et al. relate to the analysis of proteins from cell lysates as a common field of endeavor. 
The teachings of Gremyachinskiy et al. have been described above.  Their teachings regarding “a cell or tissue homogenate” are re-emphasized.  
They further teach immobilization of E. coli proteins (i.e. proteins from a cell) in an “E. coli lysate” (i.e. a cell homogenate) on an array with SNAPs (see pgs 70-71, Example 11).
Gremyachinskiy et al. do not teach addition of “separation standard polypeptides” as presented in Claim 3. 
Gygi et al. teach “methods for detecting and/or quantifying proteins in complex mixtures, such as a cell lysate” (see abstract) and methods “for rapid, high throughput analysis of proteomes” (see pg 1, ¶0009) as well as 
“a method for determining the presence and/or quantity of a target polypeptide in at least one mixture of different polypeptides. The method comprises providing a mixture of different polypeptides and spiking the mixture with a known quantity of a peptide internal standard labeled with a mass-altering label. [ ] The spiked mixture is treated with a protease activity to generate a plurality of peptides including the labeled peptide internal standard and peptides corresponding to the target polypeptide. Preferably, a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture which comprises the same amino acid sequence as the standard. Preferably, the internal standard and target peptide co-elute with each other” (emphasis added; see pg 2, ¶0016).

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. (as explained above with respect to instant Claim 1) by spiking a cell homogenate or lysate with a peptide internal standard, as taught by Gygi et al., before “obtaining a sample comprising a plurality of [protein] biological [ ] entities” from that homogenate or lysate with the reasonable expectation of improving the method to include a means for determining the presence and/or quantity of a target polypeptide as taught by Gygi et al. without surprising or unexpected results.  
Additional rationales for the modifications above are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as use of known techniques (of Gygi et al.) to improve a similar method (of Gremyachinskiy et al.) in the same way.  

Dependent Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gremyachinskiy et al. and Gygi et al. as applied to Claim 3 above, and further in view of Mallick et al. (WO 2019/036055 A2, published Feb. 21, 2019) as previously cited.
This rejection has been previously presented. 
As an initial matter, it is noted that all three documents relate to the analysis of proteins, including from cell lysates, as a common field of endeavor.  Also, Gremyachinskiy et al. and Mallick et al. both relate to the immobilization and use of polypeptides on a solid support as a common field of endeavor. 
The teachings of Gremyachinskiy et al. and Gygi et al. have been described above.  
The teachings of Gremyachinskiy et al. regarding “a cell or tissue homogenate” and immobilization of proteins from a cell lystate are re-emphasized.  
And the teachings of Gygi et al. regarding methods of quantification and of spiking with an internal peptide standard are re-emphasized.  
Gremyachinskiy et al. and Gygi et al. do not teach addition of “coupling standard polypeptides” as presented in Claim 4 nor the addition of “attachment standard polypeptides” as presented in Claims 5-6.
Mallick et al. teach an array of polypeptides immobilized on a solid substrate (see e.g. Fig. 3B and pg 40, ¶00120 to pg 47, ¶00141) and that 
“[t]he substrate may also contain conjugated protein standards and controls. Conjugated protein standards and controls may be peptides or proteins of known sequence which have been conjugated in known locations. In some examples, conjugated protein standards and controls may serve as internal controls in an assay. The proteins may be applied to the substrate from purified protein stocks, or may be synthesized on the substrate through a process such as Nucleic Acid-Programmable Protein Array (NAPPA)” (emphasis added; see ¶00140). 

Additionally, Mallick et al. further teach that 
“proteins may be conjugated to beads (e.g., gold beads) which may then be captured on a surface (e.g., a thiolated surface). In some cases, one protein may be conjugated to each bead. In some cases, proteins may be conjugated to beads (e.g., one protein per bead) and the beads may be captured on a surface (e.g. in microwells and/or nanowells)” (see pg 40, ¶00120).  

The beads are analogous to the SNAPs of Gremyachinskiy et al. and to the “anchoring groups” of the instant claims.  
An artisan having ordinary skill would understand the above teachings as including “conjugated protein standards and controls” that are proteins conjugated to beads.  And relative to claim 67 of Gremyachinskiy et al., the above ‘bead conjugated protein standards and controls’ correspond to “covalently attaching” of SNAPs to proteins (in claim 67) while the above “conjugated protein standards and controls [ ] conjugated in known locations” correspond to “attaching” the proteins (through the SNAPs) in claim 67.  This is relevant to instant Claims 4-6.
Regarding instant Claim 4, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. and Gygi et al. (as explained above) by spiking a cell homogenate or lysate, or alternatively proteins obtained therefrom, with one or more conjugated protein standards and/or controls, as taught by Mallick et al., before covalently attaching SNAPs to the proteins from that homogenate or lysate with the reasonable expectation of improving the method to include a means for quantifying SNAP attachment to the proteins without surprising or unexpected results.  
Regarding instant Claims 5-6, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. and Gygi et al. (as explained above) by spiking a cell homogenate or lysate with a combined internal standard of a peptide internal standard as taught by Gygi et al. and one or more conjugated protein standards and/or controls of Mallick et al., before “obtaining a sample comprising a plurality of [protein] biological [ ] entities” from that homogenate or lysate with the reasonable expectation of improving the method to include both a means for determining the presence and/or quantity of a target polypeptide as taught by Gygi et al. and a means for quantifying attachment of the SNAP-conjugated proteins as taught by Mallick et al., without surprising or unexpected results.  
Additional rationales for the modifications above are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as use of known techniques (of Mallick et al.) to improve a similar method (of Gremyachinskiy et al. and Gygi et al.) in the same way.  

Dependent Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gremyachinskiy et al. (as applied to Claims 1-2, 9-10 and 32-36 as well as Claims 11-13 and 15 above) in view of Islam et al. (“A Review on Macroscale and Microscale Cell Lysis Methods” Micromachines 2017, 8(3), 83; pgs 1-27, https://doi.org/10.3390/mi8030083) as evidenced by Namiki (US 2014/0042068 A1, published Feb. 13, 2014) as previously cited.  
This rejection has been previously presented. 
As an initial matter, it is noted that both Gremyachinskiy et al. and Islam et al. relate to the preparation proteins from cell lysates as a common field of endeavor. 
The teachings of Gremyachinskiy et al. have been described above.  Their teachings regarding “a cell or tissue homogenate” are re-emphasized.  
They further teach immobilization of E. coli proteins (i.e. proteins from a cell) in an “E. coli lysate” (i.e. a cell homogenate) on an array with SNAPs (see pgs 70-71, Example 11).
Gremyachinskiy et al. do not expressly teach separating polypeptides “in the presence of a first surfactant” as presented in Claim 7.  They also do not teach “presence of a second surfactant” during “attaching [ ] to the solid support” as presented in Claim 8.
Relatedly, the instant specification discloses that “the first surfactant and the second surfactant may be the same species of surfactant” (see pg 22-23, ¶00101).  
Islam et al. teach cell lysis methods including “Detergent Lysis” to disrupt hydrophobic-hydrophilic interactions as well as lipid–lipid, lipid–protein and protein-protein interactions (see e.g. pg 8 and Table 2), including those in mammalian cells and cells with cell walls subject to lysozymes.  They further teach use of a “weak detergent such as digitonin” in combination with ultrasonic exposure (see pg 16, 4th full ¶).  The presence of detergent is reasonably expected to not interfere with conjugation with a vinyl sulfone group (see anticipation rejection of Claim 10 above) as evidenced by Namiki, who teach use of “a vinyl sulfone group” as “the reaction group of the intermediate layer 15” of detergent (see pgs 5-6, ¶0072, esp. 1st and 4th sentences) where the “reaction group is to be bonded with the trapping compound 18” (see pg 5, ¶0071).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. (as explained above with respect to instant Claim 1) by preparing a cell homogenate or lysate with a detergent, as taught by Islam et al., (A) before “obtaining a sample comprising a plurality of [protein] biological [ ] entities” from that homogenate or lysate, and (B) without removing those detergents from the proteins during their attachment to sites of an array, with the reasonable expectation of providing the method with means to disrupt molecular interactions and so facilitate SNAP attachment and immobilization on an array (according to Gremyachinskiy et al.) without surprising or unexpected results.  
Additional rationales for the modifications above are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as use of known techniques (of Islam et al.) to improve a similar method (of Gremyachinskiy et al.) in the same way.  

Dependent Claims 14, 16, 18, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gremyachinskiy et al. (as applied to Claims 1-2, 9-10 and 32-36 as well as Claims 11-13 and 15 above) in view of Mallick et al. (WO 2019/036055 A2, published Feb. 21, 2019, as cited above).
This rejection has been previously presented. 
As an initial matter, it is noted that Gremyachinskiy et al. and Mallick et al. both relate to the immobilization and use of polypeptides on a solid support as a common field of endeavor. 
The teachings of Gremyachinskiy et al. have been described above.  
They do not teach the additional steps of instant Claims 14, 16, 18 and 20.  
The teachings of Mallick et al. have been described above.  They include the teaching that 
“[t]he substrate may also contain conjugated protein standards and controls. Conjugated protein standards and controls may be peptides or proteins of known sequence which have been conjugated in known locations. In some examples, conjugated protein standards and controls may serve as internal controls in an assay. The proteins may be applied to the substrate from purified protein stocks, or may be synthesized on the substrate through a process such as Nucleic Acid-Programmable Protein Array (NAPPA)” (emphasis added; see ¶00140). 

Mallick et al. also teach methods of selecting binding reagents (see e.g. title and Figs. 2 and 3A).  In Figure 2, the method includes immobilizing a polypeptide target on a substrate (which corresponds to claim 67 of Gremyachinskiy et al.) and exposing the immobilized target to aptamers.  In Figure 3A, affinity reagents are tagged with a fluorescent label before being screened against immobilized peptides (see also Fig. 3B).  
Regarding instant Claims 14, 16, 18 and 20, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. (as explained above) by including conjugated protein standards and/or controls conjugated to known locations (as taught by Mallick et al.) of Gremyachinskiy et al.’s array followed by quantifying (e.g. counting) the number of array locations attached to other proteins (e.g. from a cell or tissue homogenate) and comparing the quantities of each attached protein to each other and to the conjugated standards and/or controls with the reasonable expectation of improving the method to include a means for quantifying attachment of the SNAP-conjugated proteins, as well as SNAP-less proteins, in comparison to the standards and/or controls of Mallick et al., and so check the quantity and quality of attachment to the array without surprising or unexpected results.  
Regarding instant Claims 22-23, it is noted that the instant application as filed provides no literal support for “a first set” as recited in Claim 22.  Instead, the specification includes the following description:
“For example, based upon the presence or absence of an unexpected or anomalous standard polypeptide, a polypeptide assay may be performed with a set of affinity agents that are selected based upon the presence or absence of the unexpected or anomalous standard polypeptide. In another example, a polypeptide assay may be re-performed with a second set of affinity agents that are selected based upon the presence or absence of the unexpected or anomalous standard polypeptide. In another example, an assay result may be reinterpreted (e.g., utilizing a different result database, utilizing a different data analysis algorithm, etc.) based upon a presence or absence of the unexpected or anomalous standard polypeptide” (emphasis added; see pgs 147-148, end of ¶00356)

which does not provide adequate support for Claims 22-23.  The inadequate support includes the absence of disclosure regarding “wherein binding reagents in the second set are different from binding reagents in the first set” in step (iv) of Claim 23.  The broadest reasonable interpretation of “different” first and second sets includes embodiments wherein a second set has a different combination of “binding agents” (e.g. fewer variation among the “binding agents” and/or fewer copies of one or more “binding agents”) relative to a first set.  
Further to the teachings of Mallick et al. regarding exposing immobilized target on a substrate to an aptamer library (which corresponds to “a first set of binding agents” in Claim 22), their Figure 2 also depicts elimination of unbound aptamers followed by elution of bound aptamers that are amplified (to produce a second aptamer library that lacks copies of unbound aptamers and corresponds to “a second set of binding agents” in Claim 23) and then exposed to the immobilized target.  
Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the claim 67 method of Gremyachinskiy et al. (as explained above) by adding (A) a step of contacting the proteins immobilized on the array with a plurality of first fluorescent tagged aptamers followed by detecting them (as taught by Mallick et al. in Fig. 3A), followed by (B) eluting the bound aptamers for sequencing, amplification, tagging and re-application to the array (as taught by Mallick et al. in Figs. 2 and 3A), with the reasonable expectation of expanding Gremyachinskiy et al.’s method to include selection of binding reagents as taught by Mallick et al. without surprising or unexpected results.  
Additional rationales for the modifications above are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results.  

Response to Applicant Arguments 
Applicant’s arguments in the 8/2 Reply (see pg 20, bottom) have been fully considered.  The arguments are not persuasive.  
Applicant argues by reference to the alleged failings of Gremyachinskiy et al. as addressed above regarding the anticipation rejection.  More specifically, Applicant argues that the alleged failings of Gremyachinskiy et al. “necessarily fails to disclose all elements of the[ ] dependent claims”.  This argument is not persuasive for the reasons explained above.  
Additionally, it is noted that the arguments are separately not persuasive with respect to Claims 3 and 4-6, which expressly recite the “separation standard polypeptides” and “coupling standard polypeptides”, respectively, as “added”.  Each of the above separate rejections of Claims 3 and Claims 4-6 present a prima facie case of obviousness that includes the element of ‘adding’ those “standard polypeptides”, which necessarily remedies Applicant’s alleged failings of Gremyachinskiy et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635